DONALDSON, Judge.
The Alabama Supreme Court has reversed this court's decision affirming the summary judgment of the Jefferson Circuit Court in Turner v. Wells Fargo Bank, N.A., 254 So.3d 194 (Ala. Civ. App. 2016), and has remanded the cause to this court. Ex parte Turner, 254 So.3d 207 (Ala. 2017). In compliance with the supreme court's opinion, we reverse the summary judgment and remand the cause to the trial court for proceedings consistent with the opinion of the Alabama Supreme Court.
REVERSED AND REMANDED.
Thompson, P.J., and Thomas and Moore, JJ., concur.
Pittman, J., recuses himself.